Judgment in favor of plaintiffs, unanimously reversed, on the law, on the facts and in the exercise of discretion, the verdict vacated and a new assessment of damages ordered, with $50 costs to defendant-appellant, unless plaintiff Anna Lovetere stipulates to accept $10,000 and plaintiff Salvatore Lovetere stipulates to accept $2,000 in lieu of the amounts awarded them by verdict, in which event the judgment is modified to that extent and, as so modified, affirmed, with $50 costs to defendant-appellant. In this personal injury negligence action, it is evident that the amounts awarded by the jury are grossly excessive and that a verdict in excess of the amounts indicated is not warranted on this record. Settle order on notice.
Coneur — Botein, P. J., McNally, Stevens and Bastow, JJ.